DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.     Claims 1-20 are allowed. 
2.    The following is an examiner’s statement of reasons for allowance: The applicant’s set of claims along with a remark filed on 11/13/2018 have been reviewed by the examiner in view of the prior arts of a search record, and it is agreed that the prior arts of the search record fail to disclose “ determine an intent of the message by comparing the message embedding with one or more of the first plurality of prototype vectors; collecting usage data from the deployed communications system, wherein the usage data comprises a plurality of message embeddings computed by processing messages from users with the neural network; clustering the plurality of message embeddings into a plurality of clusters; determining to create a new intent using a first cluster of the plurality of clusters; computing a new prototype vector for the new intent by combining message embeddings of the first cluster; and deploying an updated communications system using the neural network and a second plurality of prototype vectors” as shown in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K. LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOSEF K LAEKEMARIAM/  Examiner, Art Unit 2651                                                                                                                                                                                                               09/04/2022